UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
             -against-
                                                                ORDER
MICHAEL AVENATTI,
                           Defendant.                    (S1) 19 Cr. 373 (PGG)

PAUL G. GARDEPHE, U.S.D.J.:

              The parties are hereby ORDERED to file the submissions discussed at the

December 17, 2019 conference by the following dates:

              1. the parties will confer as to the contents of a juror questionnaire and will

                  submit a suggested questionnaire by December 23, 2019;

              2. the Government will file a summary of the expert opinions it expects to offer

                  at trial by December 27, 2019; defense counsel will make its submission

                  concerning expert testimony by January 3, 2020;

              3. the Government’s response to the Defendant’s motions in limine is due on

                  December 24, 2019;

              4. Defendant’s submission concerning the relevance of evidence concerning the

                  motivations of Nike’s attorneys is due by December 24, 2019; and

              5. any additional defense submission concerning the Government’s motions in

                  limine is due by December 24, 2019.

A final pre-trial conference will take place on January 17, 2020 at 2:00 p.m.

Dated: New York, New York
       December 20, 2019
